DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/16/2022 and 03/17/2022 have been considered by the Examiner.
Response to Amendments/Status of Claims
Claims 1, 3, 5, 7, 9, 11, 13-18, 21-22 and 24-35, filed on 06/13/2022, are under consideration. Claims 1, 7, 9, 17, 18, 22, 24, and 25  are amended, claims 2, 4, 6, 8, 10, 12, 19-20, 23 are cancelled, and claims 26-35 are new. 
Response to Arguments
Applicant’s arguments, see pg. 13-17, filed 06/13/2022, with respect to anticipation rejections of the claims over Jan have been fully considered and are persuasive.  The 35 USC §102 rejections are withdrawn. 
Applicants point out that Jan teaches separating and recycling “hydrocarbon” streams which include toluene. Applicants argue that the recycle streams in the prior art do not include DME or methanol because these compounds have a much different boiling points from toluene and are not expected to be present in the same separated streams. This argument is considered persuasive. However, after further search, a new grounds of rejection are presented below in view of Gawlik et al. (US 2014/0100402).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlik et al. (US 2014/0100402).
Regarding claim 17, Gawlik teaches a method for catalytic methylation of toluene and methanol to produce a product effluent comprising xylenes, water, dimethyl ether, and C4- hydrocarbons (Abstract) wherein the alkylation process is operated with the following ranges: “(c) moles toluene/moles methanol (in the reactor charge) of at least about 0.2, such as from about 0.2 to about 20” [0041]. The disclosed ratio of toluene to methanol overlaps the claimed R(a/m) being 1-5 M(tol) to M(methanol); this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I. This disclosure reads on the steps recited in (I) and (II).
Regarding the composition of the effluent and the separation of the various compounds, the following is disclosed: “The product of the reaction between the methanol and toluene and/or benzene is an alkylation effluent comprising para-xylene and other xylene isomers, water vapor, unreacted toluene and/or benzene, unreacted methanol, phenolic impurities, and a variety of light gas by-products, such as C4- hydrocarbons, including light olefins, and dimethylether. The alkylation effluent will also generally contain some C9+ aromatic by-products.” [0042]. The product is cooled, and the following fractions are separated: “Following further cooling, the effluent vapor stream is fed to a separation system, which may comprise one or more fractionation columns, where the unreacted methanol and aromatics are recovered and recycled to the alkylation step, the light (C4-) and heavy (C9+) by-products are removed and the remainder of effluent is separated into a liquid organic product stream rich in xylenes and a waste water stream. The waste water is decanted from the organic product stream and the para-Xylene is recovered from the organic product stream” [0044]. 
Regarding the separation of DME in C4- light stream, the following is disclosed: “In the present process, rather than being sent directly to fuel use, the light (C4-) stream is treated to recover at least the valuable olefinic component of the stream. Typically, this treatment initially involves Subjecting the light stream to a drying step to remove water, such as with a molecular sieve drier or by washing with methanol” [0045], “The dried by-product mixture is then sent to a fractionation tower primarily to remove dimethyl ether from the light olefins” wherein “The fractionation tower acts to fractionate the dried by-product mixture into an overhead stream, containing at least some of the C4-hydrocarbons, and almost all of the dimethyl ether and C4+ hydrocarbons as a liquid bottoms stream” [0046], and “The dimethyl ether and C4+ hydrocarbons removed from the fractionation tower as the liquid bottoms stream can be used as fuel or the dimethyl ether can be recovered using a further fractionation tower and recycled to the methylation reactor” [0048]. The separation of DME from the light stream and further from the liquid bottoms with the C4+ stream, and the recycle of this DME back to the methylation/alkylation reactor reads on recited steps (III) and (IV). 
Regarding claim 21, Gawlik teaches alkylation conditions that include a temperature range 500-700 and a pressure range of 100-7000 kPa [0041]; these ranges overlap/touch the claimed temperature of 200-500°C and pressure of 100-8500 kPa; these overlap establish a prima facie case of obviousness—see MPEP 2144.05.I.
Regarding claim 34, the results of a method disclosed by the prior art are expected to be similar to the method of the pending claims because both recite the same method steps and reaction conditions: “"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II.

Claims 1, 3, 5, 7, 14-16, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlik et al. (US 2014/0100402) in view of Jan et al. (US 2018/0170831).
Regarding claim 1, Gawlik teaches a method for catalytic methylation of toluene and methanol to produce a product effluent comprising xylenes, water, dimethyl ether, and C4- hydrocarbons (Abstract) wherein the alkylation process is operated with the following ranges: “(c) moles toluene/moles methanol (in the reactor charge) of at least about 0.2, such as from about 0.2 to about 20” [0041]. The disclosed ratio of toluene to methanol overlaps the claimed R(a/m) being 1-5 M(tol) to M(methanol); this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I. This disclosure reads on the steps recited in (a) and (b).
Regarding the composition of the effluent and the separation of the various compounds, the following is disclosed: “The product of the reaction between the methanol and toluene and/or benzene is an alkylation effluent comprising para-xylene and other xylene isomers, water vapor, unreacted toluene and/or benzene, unreacted methanol, phenolic impurities, and a variety of light gas by-products, such as C4- hydrocarbons, including light olefins, and dimethylether. The alkylation effluent will also generally contain some C9+ aromatic by-products.” [0042]. The product is cooled, and the following fractions are separated: “Following further cooling, the effluent vapor stream is fed to a separation system, which may comprise one or more fractionation columns, where the unreacted methanol and aromatics are recovered and recycled to the alkylation step, the light (C4-) and heavy (C9+) by-products are removed and the remainder of effluent is separated into a liquid organic product stream rich in xylenes and a waste water stream. The waste water is decanted from the organic product stream and the para-Xylene is recovered from the organic product stream” [0044]. 
Regarding the separation of DME in C4- light stream, the following is disclosed: “In the present process, rather than being sent directly to fuel use, the light (C4-) stream is treated to recover at least the valuable olefinic component of the stream. Typically, this treatment initially involves Subjecting the light stream to a drying step to remove water, such as with a molecular sieve drier or by washing with methanol” [0045], “The dried by-product mixture is then sent to a fractionation tower primarily to remove dimethyl ether from the light olefins” wherein “The fractionation tower acts to fractionate the dried by-product mixture into an overhead stream, containing at least some of the C4-hydrocarbons, and almost all of the dimethyl ether and C4+ hydrocarbons as a liquid bottoms stream” [0046], and “The dimethyl ether and C4+ hydrocarbons removed from the fractionation tower as the liquid bottoms stream can be used as fuel or the dimethyl ether can be recovered using a further fractionation tower and recycled to the methylation reactor” [0048]. The separation of DME from the light stream and further from the liquid bottoms with the C4+ stream, and the recycle of this DME back to the methylation/alkylation reactor reads on recited steps (c) and (d). 
It is noted that Gawlik is silent about the catalyst being a MWW framework type zeolite.
However, Jan (previously relied upon in the rejection) teaches a method and apparatus for methylation of toluene and methanol within an integrated aromatic complex (Fig. 1 labels 80, 82 and 27 and [0024], [0026], [0031]): “Various embodiments are directed to apparatuses and processes for producing a xylene isomer product in an aromatic complex having an integrated alkylation zone, wherein the process comprises reacting oxygenates with an aromatic feedstock in a methylation zone under alkylation condition in the presence of a catalyst composition in an alkylation catalyst bed to provide a product stream comprising the xylene isomer. In an aspect, the aromatic feedstock may include toluene. In another aspect, the aromatic feed stock may include benzene. In an embodiment, the aromatic feedstock may include both benzene and toluene. In one embodiment, benzene and toluene methylation occur in the same zone. In another embodiment, both benzene and toluene methylation zones may be present. In one aspect, benzene and toluene methylation may occur in separate and parallel zones. In an aspect, toluene methylation zone may be followed benzene methylation zone, where toluene generated in benzene methylation zone may be combined with fresh toluene before entering the toluene methylation zone. The alkylation condition may include a maximum temperature of from about of about 150° C. to about 400° C. , preferably from about 200° C. to about 350° C. and more preferably from about 260°C. to about 320°C. In accordance with various embodiments, the maximum temperature may refer to the maximum temperature of the alkylation catalyst bed and may be interchangeably referred to as the maximum bed temperature. Further, the alkylation condition may include a pressure of from about 10 kPa to 10,000 kPa , preferably from about 140 kPa to 6000 kPa and more preferably from about 300 kPa to about 3000 kPa. The alkylation conditions may further include a weight hourly space velocity (WHSV) of from 0.1 to 10 hr-1, preferably from about 0.5 to 4 hr-1 and more preferably from about 1 to 2 hr-1 . Also , the alkylation conditions may include an aromatic feedstock to oxygenate molar ratio of from about 0.5:1 to 10:1, preferably from about 1:1 to 6:1 and more preferably from about 1.5:1 to 4:1 . In an embodiment, the alkylation conditions may comprises a maximum temperature of less than about 500° C., of pressure of about 100 kPa to 6,000 kPa, and a toluene to methanol molar ratio of from about 1:2 to 6:1. The oxygenates may be selected from the group consisting of a methanol, a dimethylether and … The catalyst may include a zeolite selected from a member of the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, UZM-56. In some embodiments, other zeolites having MWW topology may be selected. In an aspect, the catalyst may include a MCM-22 zeolite and the product stream may comprise para-xylenes”—see [0024].
The disclosed catalyst being MWW framework type zeolite reads on the claimed catalyst as recited in pending claims 1, 15-16 and 22. Also, see US 7,381,676 that discloses similar catalysts to those claimed for use in aromatic alkylation—this reference is cited but not relied upon in the rejection.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to an ordinary skilled artisan to have modified the method of Gawlik with the catalyst of Jan because this type of catalyst (MWW zeolite) is known in oxygenate-aromatic methylation art to make paraxylene, and under similar and overlapping feed and reaction conditions, and also because this involves applying a known methylation catalyst to alkylation of aromatics with oxygenates and with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Regarding claim 3, Gawlik teaches alkylation conditions that include a temperature range 500-700 and a pressure range of 100-7000 kPa [0041]; these ranges overlap/touch the claimed temperature of 200-500°C and pressure of 100-8500 kPa; these overlap establish a prima facie case of obviousness—see MPEP 2144.05.I. 
Also, Jan discloses reaction conditions being at a pressure of 300-3,000 kPa [0031] overlaps the claimed pressure being 100-8,500 kPa as recited in pending claim 3. The reaction conditions being at a temperature of preferably 260-320°C [0031] which overlaps the claimed temperature of 250-400°C and 200-500°C in pending claims 3. The disclosed WHSV being 0.1-10 hr-1 [0031] overlaps the claimed ranges of 0.5-50 hr-1 or 5-10 hr-1 in pending claim 7 and 33, respectively. The ratio of toluene (aromatic) to ethanol (methylating agent) can be 4/1 [0031] which reads on the claimed R(a/m) is equal to 4 as recited in pending claim 5. Purity of toluene (e.g. from the toluene column of Jan, label 27 in Fig. 1 and as discussed in [0030]) is expected to have more than 90 wt% toluene which reads on pending claim 14. 
Regarding claims 9, 11, 13, 22, 24-25, 32 and 35, Gawlik teaches phase separation between aqueous and organic phases in product effluent separation, recovery and recycle: “Following further cooling, the effluent vapor stream is fed to a separation system, which may comprise one or more fractionation columns, where the unreacted methanol and aromatics are recovered and recycled to the alkylation step, the light (C4-) and heavy (C9+) by-products are removed and the remainder of effluent is separated into a liquid organic product stream rich in xylenes and a waste water stream. The waste water is decanted from the organic product stream and the para-xylene is recovered from the organic product stream, typically by fractional crystallization or selective adsorption.” [0044]. Toluene and DME are also individually separated and recycled [0044] and [0048].
Regarding claims 26-31, the results of a method disclosed by the prior art are expected to be similar to the method of the pending claims because both recite the same method steps and reaction conditions: “"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gawlik as applied to claim 17 above, and further in view of Jan et al. (US 2018/0170831).
It is noted that Gawlik is silent about the catalyst being a MWW framework type zeolite.
However, Jan (previously relied upon in the rejection) teaches a method and apparatus for methylation of toluene and methanol within an integrated aromatic complex (Fig. 1 labels 80, 82 and 27 and [0024], [0026], [0031]): “Various embodiments are directed to apparatuses and processes for producing a xylene isomer product in an aromatic complex having an integrated alkylation zone, wherein the process comprises reacting oxygenates with an aromatic feedstock in a methylation zone under alkylation condition in the presence of a catalyst composition in an alkylation catalyst bed to provide a product stream comprising the xylene isomer. In an aspect, the aromatic feedstock may include toluene. In another aspect, the aromatic feed stock may include benzene. In an embodiment, the aromatic feedstock may include both benzene and toluene. In one embodiment, benzene and toluene methylation occur in the same zone. In another embodiment, both benzene and toluene methylation zones may be present. In one aspect, benzene and toluene methylation may occur in separate and parallel zones. In an aspect, toluene methylation zone may be followed benzene methylation zone, where toluene generated in benzene methylation zone may be combined with fresh toluene before entering the toluene methylation zone. The alkylation condition may include a maximum temperature of from about of about 150° C. to about 400° C. , preferably from about 200° C. to about 350° C. and more preferably from about 260°C. to about 320°C. In accordance with various embodiments, the maximum temperature may refer to the maximum temperature of the alkylation catalyst bed and may be interchangeably referred to as the maximum bed temperature. Further, the alkylation condition may include a pressure of from about 10 kPa to 10,000 kPa , preferably from about 140 kPa to 6000 kPa and more preferably from about 300 kPa to about 3000 kPa. The alkylation conditions may further include a weight hourly space velocity (WHSV) of from 0.1 to 10 hr-1, preferably from about 0.5 to 4 hr-1 and more preferably from about 1 to 2 hr-1 . Also , the alkylation conditions may include an aromatic feedstock to oxygenate molar ratio of from about 0.5:1 to 10:1, preferably from about 1:1 to 6:1 and more preferably from about 1.5:1 to 4:1 . In an embodiment, the alkylation conditions may comprises a maximum temperature of less than about 500° C., of pressure of about 100 kPa to 6,000 kPa, and a toluene to methanol molar ratio of from about 1:2 to 6:1. The oxygenates may be selected from the group consisting of a methanol, a dimethylether and … The catalyst may include a zeolite selected from a member of the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, UZM-56. In some embodiments, other zeolites having MWW topology may be selected. In an aspect, the catalyst may include a MCM-22 zeolite and the product stream may comprise para-xylenes”—see [0024].
Therefore, and before the effective filing date of the instant invention, it would have been obvious to an ordinary skilled artisan to have modified the method of Gawlik with the catalyst of Jan because this type of catalyst (MWW zeolite) is known in oxygenate-aromatic methylation art to make paraxylene, and under similar and overlapping feed and reaction conditions, and also because this involves applying a known methylation catalyst to alkylation of aromatics with oxygenates and with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI Z FADHEL/Primary Examiner, Art Unit 1772